Citation Nr: 0805685	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-32 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for low 
back disability to include cauda equina syndrome with bladder 
dysfunction claimed due to surgical treatment by the 
Department of Veterans Affairs (VA).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active service from April 1969 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the VA 
Regional Office in Los Angeles, California.  During the 
course of the appeal, the veteran moved to Montana.  The 
issues as framed in the by the Fort Harrison RO in its 
July 2007 supplemental statement of the case were: service 
connection for diabetes mellitus; service connection for 
cauda equina syndrome, L4 hemilaminectomy and discectomy, 
with bladder dysfunction; and entitlement to compensation 
under 38 U.S.C.A. § 1151 for low back disability to include 
cauda equina with bladder dysfunction.  In response, the 
veteran filed a VA Form 9, Appeal to Board of Veterans' 
Appeals, in August 2007 and on that form stated that he was 
only appealing the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for low back disability to include cauda 
equina syndrome with bladder dysfunction, and that is the 
only issue now before the Board.  The Fort Harrison RO 
certified the appeal to the Board in September 2007, and at 
an October 2007 Board videoconference hearing, the veteran 
provided testimony regarding that claim.  

The appeal as to entitlement to compensation under 
38 U.S.C.A. § 1151 for low back disability to include cauda 
equina syndrome with bladder dysfunction is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.  


Other matters

In a rating decision dated in June 2007, the Fort Harrison RO 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for narcolepsy, claimed as due to sleep deprivation after VA 
back surgery.  The Board notes, however, that in a letter 
dated June 11, 2007, the RO notified that veteran that it had 
determined that narcolepsy was not related to his military 
service and that service connection could not be granted and 
notified the veteran of his appellate rights.  Although the 
RO enclosed a copy of the June 2007 rating decision 
concerning entitlement to compensation under 38 U.S.C.A. 
§ 1151 for narcolepsy, claimed due to sleep deprivation after 
VA back surgery, the June 11, 2007, letter does not, in the 
Board's judgment, serve as adequate notice of the RO decision 
or his appellate rights related to that decision, and the 
Board refers this matter to the RO for appropriate action.  



REMAND

The veteran contends that VA back surgeries in 1997 and 2001 
resulted in disability in addition to that which existed 
prior to the surgeries.  He contends that current disability 
was caused by the surgeries and that the disability was due 
to VA negligence.  In a statement dated in April 2007, the 
veteran noted that his first VA surgery was for a bulge in 
his L4/L5 disc area and that this condition reherniated and a 
second surgery was performed in August 2001.  He stated that 
while in physical therapy in 2000, he experienced complete 
incontinence, which precipitated the need for the second 
surgery.  The veteran asserts that during the August 2001 
surgery "the bowel and bladder were severed" and there was 
a tear in the thecal sac, which he described as a membrane 
surrounding the spinal cord.  He states that this caused a 
continuous leak from his spinal cord for approximately 4 to 5 
months.  He states that the surgeon who performed the 
August 2001 surgery admitted his mistake, on paper, in regard 
to tearing the thecal sac.  In his April 2007 statement, the 
veteran asserted that his current physical condition is a 
direct result of maltreatment he received during the 
August 2001 surgery.  

In addition, on the VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in August 2007, the veteran asserted that the 
surgery performed in August 2001 is the incident that caused 
the additional disabling condition of having to catheterize 
himself 3 to 4 times per day.  He stated that the surgeon 
admitted to him that he severed the nerve to his bladder that 
required further correction.  The veteran stated that he is 
claiming that as a result of the surgery he has suffered an 
additional chronic disabling condition that did not exist 
prior to the surgery.  In addition, at the October 2007 
hearing the veteran testified that since the surgery he has 
had problems with the nerves to his legs and problems walking 
and has had a lot of pain requiring him to take 120 
milligrams of morphine a day just to be able to get up and 
walk.  He also testified that because of the leak of the 
cerebrospinal fluid he had both viral meningitis and 
bacterial meningitis and the bacterial meningitis scarred his 
brain and has caused constant headaches.  

As pertinent to this claim, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 2002).  A 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  Id.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this veteran's claim, which was received in 
July 2002.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified 
as amended at 38 C.F.R. § 3.361 (2007)).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical  
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  38 C.F.R. § 17.32(c).  

The informed consent process must be appropriately documented 
in the health record.  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that:  (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  38 C.F.R. § 17.32(d).  

Although the veteran testified at the October 2007 hearing 
that VA had been unable to obtain his operation reports, on 
review of the veteran's multi-volume claims file, the Board 
finds copies of operation reports for the June 1997 and 
August 2001 back surgeries to which the veteran has referred.  
The record does not, however, include copies of consent forms 
signed by the veteran as required by 38 C.F.R. § 17.32.  The 
Board acknowledges that the file includes medical records in 
which health care providers refer such forms, but the forms 
themselves or copies thereof are not in the record that is 
now before the Board.  Action should be taken to attempt to 
obtain consent forms signed by the veteran or his surrogate 
pertaining to the June 1997 and August 2001 VA back 
surgeries.  

Although the veteran has been provided two VA examinations in 
conjunction with his section 1151 claims, the reports do not 
state clearly whether the veteran has additional disability 
based on his condition before and after the VA June 1997 and 
August 2001 surgeries.  In this regard, the veteran in 
particular contends that he has additional disability that 
includes increased problems with his lower extremities, 
bladder dysfunction manifested by urinary retention requiring 
self-catheterization (as distinguished from urinary 
incontinence), disability manifested by increased pain, and 
headaches related to leakage of cerebrospinal fluid.  
Further, it is not clear from the examination reports whether 
the VA surgical treatment proximately caused the additional 
disability, if any.  These are threshold findings that must 
be made in the adjudication of the claim, and it is the 
judgment of the Board that a new VA examination and medical 
opinion should be obtained to develop the claim.  See 
38 C.F.R. § 3.159.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  When 
warranted, compensation under 38 U.S.C.A. § 1151 is awarded 
for a qualifying additional disability in the same manner as 
if such additional disability were service connected.  It 
therefore follows that the notice requirements outlined by 
the Court in Dingess are essentially the same for a claim 
under section 1151.  In this case, the veteran has been 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for compensation under 
the provisions of 38 U.S.C.A. § 1151, but he has not been 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, the veteran should be provided proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs him that a disability rating or ratings and an 
effective date for the award of benefits will be assigned if 
his section 1151 claim is granted, and that notice should 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet.  App. 473 
(2006).  

2. Take action to obtain and associate 
with the claims file informed consent 
forms signed by the veteran pertaining to 
back surgeries at the VA Medical Center 
in Los Angeles, California, on June 12, 
1997, and August 16, 2001.  All action to 
obtain any signed informed consent forms 
should be documented fully in the claims 
file.  

3.  Arrange for examination of the 
veteran by an examiner who has not 
previously examined or treated him.  
After examination of the veteran and 
review of the record including the 
June 1997 operation report and the 
August 2001 operation report as well as 
medical records dated before and after 
each of those surgeries:  

The examiner should be requested to 
identify any additional disability, 
including any additional disability 
related to the low back, lower 
extremities, bowel or urinary bladder, or 
disability manifested by pain that 
followed the June 12, 1997, back surgery.  
As to each identified additional 
disability, and without regard to whether 
there was fault by VA, provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that the additional disability was the 
result of the June 12, 1997, surgery.  

The examiner should also be requested to 
identify any additional disability, 
including any additional disability 
related to the low back, lower 
extremities, bowel or urinary bladder, 
headache disability, or disability 
manifested by pain that followed the 
August 16, 2001, back surgery.  The 
examiner should state specifically 
whether bladder dysfunction manifested by 
urinary retention requiring self-
catheterization (as distinguished from 
urinary incontinence) is additional 
disability that followed the August 2001 
back surgery.  As to each identified 
additional disability, and without regard 
to whether there was fault by VA, provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that the additional disability 
was the result of the August 16, 2001, 
surgery.  

The claims file must be made available to 
the examiner and that it was reviewed 
should be stated in the report.  The 
examiner should provide an explanation of 
the rationale for the opinions provided.  

4.  Then, with consideration of the 
veteran's hearing testimony and all other 
evidence added to the record since the 
July 2007 supplemental statement of the 
case,  readjudicate the claim of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for low 
back disability  to include cauda equina 
syndrome with bladder dysfunction claimed 
due to surgical treatment by VA.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



